Opinion on Petition for a Rehearing and for Additional Finding of Facts.
This case is again before us for a rehearing and for additional finding of facts. After another examination of the record, we are constrained to deny the petition, as the insurance company owed Rowland nothing when the garnishment was served.
Mr. Rowland was being paid a salary semimonthly at the rate of $333.34 monthly at the time. Some time before this garnishment was served the company advanced to Rowland a half month's salary, $166.67, which was shown on its books, but it found that this arrangement interfered with the bookkeeping system; and the treasurer then, without consulting Rowland, issued to him each time a check showing on its face that it was for the half month's salary when issued, but in reality he was being paid a half month's salary in advance, as he had already been paid a half month's salary in advance, which sum he owed the company, as fully explained in our original opinion; and all the argument about the showing made on the face of the checks does not alter the fact that a half month's salary had been advanced to Rowland, and the company actually owed him nothing when the garnishment was served.
We think our original opinion fully covers the facts and the law applicable to the case, and the petition is therefore denied.
Faw, P.J., and DeWitt, J., concur.